Dismissed and Memorandum Opinion filed May 9, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00237-CV

                        MICHAEL NORVIL, Appellant
                                         V.
                        BANK OF AMERICA, Appellee

                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1022597

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed December 3, 2012.
Appellant filed a timely motion for new trial. Appellant’s notice of appeal was
filed March 18, 2103.

      When appellant has filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law,
the notice of appeal must be filed within ninety days after the date the judgment is
signed. See Tex. R. App. P. 26.1(a). Accordingly, the notice of appeal was due
March 4, 2013. Appellant, however, filed his notice of appeal on March 18, 2013.

      Appellant=s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time.           See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to
Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner.          See Tex. R. App. P. 26.3,
10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18; Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998,
no pet.).

      On April 4, 2013, appellant was ordered to file a proper motion to extend
time to file the notice of appeal or the appeal would be dismissed for want of
jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.




                                          2